Exhibit 10.2

EXECUTION COPY

COMPENSATION AGREEMENT

COMPENSATION AGREEMENT, dated as of February 1, 2008 (the “Agreement”), among
(i) The Parent Company, a Colorado corporation, eToys Direct, Inc., a Colorado
corporation, My Twinn, Inc., a Colorado corporation, BabyUniverse, Inc. a
Colorado corporation, PoshTots, Inc. , Colorado corporation, and Dreamtime Baby,
Inc., a Colorado corporation (collectively, the “Borrowers”), and (ii) D. E.
Shaw Laminar Lending, Inc., a Delaware corporation (“Laminar”).

W I T N E S S E T H

WHEREAS, the Borrowers are party to that certain Amended and Restated Credit
Agreement, dated as of October 12, 2007 (as amended, restated, supplemented,
substituted, renewed, replaced, extended or modified from time to time, the
“Credit Agreement”), among the Borrowers, the Guarantors party thereto, the
Lenders party thereto (the “Lenders”) and The CIT Group/Business Credit, Inc.,
as Administrative Agent, Collateral Agent, Sole Bookrunner, Sole Lead Arranger,
Documentation Agent and Syndication Agent (the “Agent”);

WHEREAS, the Obligations (as defined in the Credit Agreement) are secured by all
assets of the Borrowers;

WHEREAS, in order to induce the Lenders to enter into that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of February 1, 2008
(the “Amendment”), to the Credit Agreement and to induce the Lenders to make
advances under the Credit Agreement, Laminar has, on the date hereof, entered
into that certain Limited Guaranty and Pledge Agreement, dated as of February 1,
2008 (the “Guaranty”), pursuant to which Laminar has agreed to guarantee the
repayment of Obligations in the manner and to the extent specified in the
Guaranty;

WHEREAS, pursuant to the Guaranty, Laminar may be required from time to time to
deposit into the Pledged Account (as defined in the Guaranty) cash to secure
payment of the Guaranty; and

WHEREAS, in order to induce Laminar to enter into and perform the Guaranty and
to deposit cash into the Pledged Account, the Borrowers are entering into this
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. PAYMENT OF FEES AND INTEREST.

(a) In consideration for Laminar entering into the Guaranty, the Borrowers shall
pay Laminar a fee of $450,000, payable in four equal installments of $112,500
each. The Borrowers shall pay the four installments as follows: (i) the first
installment on the date this Agreement is executed; (ii) the second installment
on May 1, 2008; (iii) the third installment on July 1, 2008; and (iv) the fourth



--------------------------------------------------------------------------------

installment on September 1, 2008. Notwithstanding the foregoing, if the Guaranty
is terminated before September 1, 2008, no fee installment coming due after the
termination date shall be required to be paid. If an installment is not paid in
cash when due, such unpaid installment shall bear interest at the rate of
14.00% per annum until such amount is paid.

(b) In consideration for Laminar depositing funds in the Pledged Account, the
Borrowers shall pay Laminar a fee on the amounts deposited in the Pledged
Account from time to time from the date any such deposit is made until it is
paid to the Lenders or returned to Laminar at a rate per annum equal to the
LIBOR Rate (as defined herein), as in effect from time to time, plus 6.50% (the
“Applicable Margin”). The Borrowers shall pay Laminar fees pursuant to this
Section 1(b) monthly, in arrears, on the first day of each month or, if a
deposit is paid or returned on any date other than the first day of the month,
the fee with respect to such amount shall be paid on the date such deposit is
paid to the Lenders or returned to Laminar. If a fee is not paid when due, the
Applicable Margin shall increase to 8.50% from the date the payment was missed
and interest shall accrue on the unpaid fee at a rate per annum equal to the
LIBOR Rate, as in effect from time to time, plus 8.50%.

(c) In the event a payment shall be made by Laminar under the Guaranty (whether
directly or as a result of the Agent or the Lenders taking funds from the
Deposit Account), the Borrowers shall pay Laminar interest on the aggregate
amounts paid under the Guaranty until such amounts are repaid to Laminar at a
rate per annum equal to the LIBOR Rate, as in effect from time to time, plus
8.50%. The Borrowers shall pay Laminar interest pursuant to this Section 1(c)
monthly, in arrears, on the first day of each month or, if an amount is repaid
on any date other than the first day of the month, the interest with respect to
such amount shall be paid on the date of such repayment.

(d) Notwithstanding anything in this Agreement to the contrary, the Borrowers’
obligation to pay fees and interest pursuant to this Section 1 shall be
suspended from the date Laminar makes a payment to the Agent and the Lenders
under the Guaranty until the date the Obligations are paid in full. During any
such suspension, interest and fees shall accrue and compound monthly at the
applicable rate provided in this Section 1. At such time as the Obligations are
paid in full, the Borrowers shall pay Laminar all accrued fees and interest as
compounded to the date of payment.

(e) Fees and interest pursuant to this Section 1 shall be payable in cash and
shall be calculated on the basis of a 360 day year and actual days elapsed.

2. SUBROGATION. In the event a payment shall be made by Laminar under the
Guaranty (whether directly or as a result of the Agent or the Lenders taking
funds from the Pledged Account), Laminar shall be subrogated to the rights of
the Lenders and the Agent with respect to such payment, including, without
limitation, interest and costs of collection from the date such payment under
the Guaranty is applied to the Obligations.

3. INDEMNITY. Each Borrower agrees to defend, protect, indemnify and hold
harmless Laminar and its controlling persons all of its and its controlling
person’s officers, directors, employees, members, attorneys, consultants and
agents (collectively called the “Indemnitees”) from and against any and all
losses, damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses

 

- 2 -



--------------------------------------------------------------------------------

(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement or the Guaranty, or of any other document executed in connection with
the transactions contemplated by this Agreement or the Guaranty, (ii) any matter
relating to the transactions contemplated by this Agreement or the Guaranty or
by any document executed in connection with the transactions contemplated by
this Agreement or the Guaranty, or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the “Indemnified Matters”); provided, that, (x) the
Borrowers shall not have any obligation to any Indemnitee under this Section 3
for any Indemnified Matter caused by the gross negligence or willful misconduct
of such Indemnitee, as determined by a final non-appealable judgment of a court
of competent jurisdiction and (y) the Indemnified Matters shall not include the
making by Laminar of any payment required under the Guaranty. Notwithstanding
the foregoing, the Borrowers shall not be required to make payments to the
Indemnitees with respect to Indemnified Matters until the Obligations have been
paid in full except that up to $50,000 of legal fees and expenses incurred by
Laminar in connection with the negotiation, preparation, execution and
enforcement of this Agreement and the Guaranty shall be paid on request by
Laminar.

4. LIBOR RATE DEFINITION. “LIBOR Rate” shall mean the greater of (i) the rate
per annum determined by Laminar to be the arithmetic mean (rounded to the
nearest 1/100th of 1%) of the offered rates for deposits in dollars with a term
of 30 days that appears on Reuters Screen LIBOR01 (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market as designated by Laminar from time to time) at approximately
11:00 a.m., London, England time and (ii) 3.50% per annum. The LIBOR Rate shall
be redetermined monthly as of the first day of the month.

5. REPRESENTATIONS AND WARRANTIES.

(a) The Borrowers hereby represent and warrant that this Agreement constitutes
the legal, valid and binding obligation of the Borrowers and is enforceable
against them in accordance with its terms (except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether considered in a proceeding at law or in equity).

(b) This Agreement (a) has been duly authorized by all requisite necessary
corporate action and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the charter, by-laws or other organizational documents
of the Borrowers, (B) any order of any Governmental Authority (as defined in the
Credit Agreement as the same exists on the date hereof) or (C) any provision of
any indenture, agreement or other instrument evidencing indebtedness or any
other material agreement to which any of the Borrowers is a party or by which it
or any of its property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien (as defined in the Credit Agreement as the same exists on the date
hereof) upon or with respect to any property or assets now owned or hereafter
acquired by the any of the Borrowers.

 

- 3 -



--------------------------------------------------------------------------------

6. JOINT AND SEVERAL OBLIGATIONS. The obligations of the Borrowers under this
Agreement are joint and several. The Borrowers waive all defenses available to a
surety.

7. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK. THE
BORROWERS, TO THE EXTENT THEY MAY LAWFULLY DO SO, HEREBY CONSENT TO SERVICE OF
PROCESS, AND TO BE SUED, IN ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF
NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE
TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION, OR OTHER PROCEEDING
ARISING OUT OF ANY OF THEIR OBLIGATIONS HEREUNDER OR WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY WAIVE ANY AND ALL OBJECTIONS AS
TO VENUE IN ANY SUCH COURTS. EACH BORROWER FURTHER AGREES THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY OF SUCH COURTS SHALL BE
PROPERLY SERVED AND CONFER PERSONAL JURISDICTION IF SERVED PERSONALLY ON SUCH
BORROWER, OR AS OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF NEW YORK.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT LAMINAR MAY OTHERWISE HAVE TO
BRING AN ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY BORROWER IN
THE COURTS OF ANY JURISDICTION. THE PARTIES HERETO IRREVOCABLY WAIVE ALL RIGHT
TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING HEREAFTER INSTITUTED
BY OR AGAINST THEM OR ANY OF THEM IN RESPECT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8. ENTIRE AGREEMENT. This Agreement, and the terms and provisions hereof,
constitute the entire agreement among the parties pertaining to the subject
matter hereof and supersede any and all prior or contemporaneous agreements
relating to the subject matter hereof.

9. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart. Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall promptly
deliver an original executed counterpart of this Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

10. MISCELLANEOUS.

(a) If any term of this Agreement or any application thereof shall be invalid or
unenforceable, the remainder of this Agreement and any other application of such
term shall not be affected thereby.

(b) Any term of this Agreement may be amended, waived, discharged or terminated
only by an instrument in writing signed by the parties hereto.

(c) The headings in this Agreement are for purposes of reference only and shall
not limit or define the meaning hereof.

(d) No delay or omission by Laminar in the exercise of any right under this
Agreement shall impair any such right, nor shall it be construed to be waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise of any other right.

(e) Notwithstanding anything herein to the contrary, if at any time any amounts
payable hereunder which are treated as interest under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by Laminar in accordance with applicable legal requirements, such
Charges shall be limited to the Maximum Rate.

(f) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, except that the
Borrowers may not assign any of their obligations hereunder without the prior
written consent of Laminar.

[Signature page follows.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

D. E. SHAW LAMINAR LENDING, INC. By:   /s/ Daniel Posner Name:   Daniel Posner
Title:   Authorized Signatory THE PARENT COMPANY By:   /s/ Michael Wagner Name:
  Michael Wagner Title:   CEO eTOYS DIRECT, INC. By:   /s/ Michael Wagner Name:
  Michael Wagner Title:   CEO MY TWINN, INC. By:   /s/ Michael Wagner Name:  
Michael Wagner Title:   CEO BABYUNIVERSE, INC. By:   /s/ Michael Wagner Name:  
Michael Wagner Title:   CEO POSHTOTS, INC. By:   /s/ Michael Wagner Name:  
Michael Wagner Title:   CEO

 

S-1



--------------------------------------------------------------------------------

DREAMTIME BABY, INC. By:   /s/ Michael Wagner Name:   Michael Wagner Title:  
CEO

 

S-2